DETAILED ACTION
In the Office Action dated 03/22/2021, claims 1-5, 8, 10, 19, 22-23, 27, 29, 44, 47 and 49-52 were pending, claim 52 was withdrawn and claims 1-5, 8, 10, 19, 22-23, 27, 29, 44, 47 and 49-51 were rejected.

Applicant response dated 03/22/2021, is acknowledged.  In the response, applicant amended claim 1 and canceled claim 2.   Claims 1, 3-5, 8, 10, 19, 22-23, 27, 29, 44, 47 and 49-52 are pending, and claim 52 remains withdrawn.  

Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 8, 10, 19, 23, 27, 29, 44, 47, 49, and 50-51  are rejected under 35 U.S.C. 103 as being unpatentable over Gubler et al. (US 2010/0028836 A1), herein Gubler.

In regards to claim 1, Gubler teaches a blank (i.e., a workpiece unit) comprising a plurality of sections that divide processing surfaces of the workpiece body and allow the creation the several pieces [Abstract, 0010, Figs. 1, 3].  The blank has a first surface dedicated as a processing surface and a second surface arranged on the opposite side of the first surface [Figs. 1, 3].  A protrusion is present on an outer circumferential 
Gubler discloses the claimed invention except for each section of said plurality of sections is physically, separably combined with other adjacent sections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the blank of sections which are physically, separably combined, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 
Adjustability, where needed, is not a patentable advance. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). 
Making portable, integral, separable, or adjustable. In re Lindberg 93 USPQ 23; In re Larson et al. 144 USPQ 347; In re Dulberg 129 USPQ 348; In re Stevens 101 USPQ 284.

In regards to claim 2, Gubler further teaches the sections of the blank are formed integrally [Abstract, 0005, 0020, Fig. 3].

In regards to claim 4, Gubler further teaches a holding member surrounding at least an outer circumferential portion of the blank [0020, Fig. 1].

In regards to claim 5, Gubler further teaches the blank comprises a plurality of sections that divide processing surfaces of the workpiece body and allow the creation the several pieces from one blank [0008, 0010, Fig. 3].

In regards to claim 8, Gubler teaches the limitations of claim 5 as set forth above.  Gubler further teaches cushioning material is present between adjacent sections [Fig. 2].

In regards to claim 10, Gubler teaches the limitations of claim 5 as set forth above.  Gubler further teaches a holding device (4) is clamped around the disk shaped blank, thus the holding device surrounds at least an outer circumferential portion of the blank [0020, Fig. 1].

In regards to claim 19, Gubler teaches the limitations of claim 4 as set forth above.  Gubler further teaches a holding device (4) is clamped around the disk shaped blank, thus the holding device is arranged at the central area in a thickness direction of the blank [0020, Fig. 1].

In regards to claim 23, Gubler teaches the limitations of claim 4 as set forth above.  Gubler further teaches a holding device (4) is clamped around the disk shaped blank [0020, Fig. 1].  The holding member has a positioning portions which accepts and engages a positioning portion of the blank [Fig. 1].

In regards to claim 27, Gubler teaches the limitations of claim 23 as set forth above.  Gubler further teaches the positioning portion on the holding device has a groove shape [Fig. 1].

In regards to claim 29, Gubler teaches the limitations of claim 4 as set forth above.  Gubler further teaches the holding device is in direct contact with the blank [0020, Fig. 1].

In regards to claim 44, Gubler teaches that the blank has sections or regions that are divided into sectors [0008].

In regards to claim 47, Gubler teaches that at least one of the sections is a portion which is not processed [Fig. 2].

In regards to claim 49, Gubler teaches that blank is a ceramic [Abstract, 0002].

In regards to claim 50, Gubler teaches that the blank is an unsintered blank or one that is not in a finally sintered state that comprises zirconia [Abstract, claims 11 and 16, 0021].  Thus the grains of zirconia are not completely sintered. 

In regards to claim 51, Gubler teaches that blank has a worked item which is formed by processing the blank and connected to an outer edge of the blank [Fig. 2].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gubler et al. (US 2010/0028836), herein Gubler, as applied to claim 1 above, and in further view of Fecher et al. (DE 102015122865 A1), herein Fecher.
US 20170189146 A1 is used as an English equivalent of DE 102015122865 A1.  All citations herein refer to US 20170189146 A1.


In regards to claim 3, Gubler does not expressly teach that the plurality of sections of the blank has a different composition respectively.  
Fecher teaches a blank for dental restorations [Abstract].
Fecher expressly teaches that regions in the blank have ceramic materials with differing compositions [Abstract, 0002, 0023-0024, Fig. 5].  Fecher teaches this allows for regions with different material properties such as translucency and strength meet the desired requirements [0023]. In addition, Fecher teaches the sections that differ from one another enable the production of restorations of different geometries, which can also differ in the geometric arrangement of the respective material regions on the root side and/or the dentin side. There is thus the possibility of deriving teeth of different shapes from one blank according to the number of nests/blank sections and their geometries [0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the blank with sections whose compositions differ from one another as taught by Fecher as the blank of Gubler.  One would have been motivated to do so as Fecher teaches it is conventionally known to use with sections whose compositions differ from one another and thus one would have had a reasonable expectation of success.  Additionally, one would have been motivated by the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gubler et al. (US 2010/0028836), herein Gubler, as applied to claim 4 above, and in further view of Ganely et al. (JP 2010022610) [IDS dated 09/18/2017], herein Ganely.
The Examiner has previously provided a machine translation of (JP 2010022610).  The citation of the prior art in this rejection refers to the machine translation as well as the images present in the original document.


In regards to claim 22, Gubler does not teach the material that the holding device is made of.
Ganley teaches a workpiece unit comprising a cluster mill blank body which comprises a matrix of sub-blanks (52) which divide the process surface surface of the workpiece body [Description, 0029, for example Fig. 7]. Ganley further teaches the workpiece body has a first surface (142) and a second surface, opposite the first [Fig. 33].  Ganley further teaches there is a holding framework (54) around an outer circumferential portion of the workpiece body [0029, Fig. 7]
Ganely expressly teaches that the holding framework is made of plastic [0022].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used plastic as the material of the holding member of Gubler as taught by Ganely.  One would have been motivated to do so as Ganely teaches that plastic is a conventionally known material for a holding device and thus one would have had a reasonable expectation of success.  In addition, the motivation .

Response to Arguments
Applicant’s arguments, see Pgs. 2-3, filed 03/22/2021, with respect to the rejection(s) of claims under U.S.C. 102 under Gubler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gubler under U.S.C 103.
Regarding Gubler, applicant primarily argues that the Figs. and disclosure of Gubler do not show the required separate sections as set forth in the claim amendment.  The examiner agrees however, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).   Making portable, integral, separable, or adjustable. In re Lindberg 93 USPQ 23; In re Larson et al. 144 USPQ 347; In re Dulberg 129 USPQ 348; In re Stevens 101 USPQ 284.  Thus the rejections stand as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784